 Case 19-42570       Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23           Desc Main
                                 Document      Page 1 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

In re:                                            §
                                                  §     Case No. 19-42570
DONALD R. TRIPLETT, JR.,                          §
                                                  §     Chapter 7
         Debtor.                                  §

                         CREDITORS’ MOTION TO COMPEL
                     DISCOVERY AND REQUEST FOR SANCTIONS

         YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS
         PLEADING. YOU SHOULD READ THIS PLEADING CAREFULLY AND
         DISCUSS IT WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS
         BANKRUPTCY CASE. IF YOU OPPOSE THE RELIEF SOUGHT BY THIS
         PLEADING, YOU MUST FILE A WRITTEN OBJECTION, EXPLAINING
         THE FACTUAL AND/OR LEGAL BASIS FOR OPPOSING THE RELIEF.

         NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
         WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE UNITED
         STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY
         FILING THIS PLEADING WITHIN TWENTYONE (21) DAYS FROM THE
         DATE OF SERVICE SHOWN IN THE CERTIFICATE OF SERVICE
         UNLESS THE COURT SHORTENS OR EXTENDS THE TIME FOR
         FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY SERVED
         AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
         UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
         THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
         A TIMELY MANNER, THE COURT WILL THEREAFTER SET A
         HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR
         AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
         COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
         MATTER.

TO THE HONORABLE BRENDA T. RHOADES
CHIEF UNITED STATES BANKRUPTCY JUDGE:

         Shawn Valk, Ron Valk (collectively the “Valks”), Jeremy Haltom (“Haltom”), and Keith

Black (“Black,” and collectively with the Valks and Haltom, the “Creditors”), by and through their

undersigned counsel, hereby file their Motion to Compel Discovery and Request for Sanctions (the

“Motion”), requesting the Court to compel Donald R. Triplett, Jr. (“Triplett” or “Debtor”) to



CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                       PAGE 1 OF 14
 Case 19-42570        Doc 171      Filed 09/29/20 Entered 09/29/20 15:58:23          Desc Main
                                   Document      Page 2 of 14



produce and assist with obtaining discovery, as ordered by this Court, and impose sanctions on

Triplett for each day he has failed to abide by this Court’s 2004 Order and Second Order (each

hereinafter defined). In support of the Motion, the Creditors show the Court as follows:

                                 JURISDICTION AND VENUE

       1.     The United States Bankruptcy Court for the Eastern District of Texas (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b). Venue in this Court is proper pursuant to 28 U.S.C. §§

1408 and 1409.

                                         BACKGROUND

       2.     On September 19, 2019 (the “Petition Date”), Debtor commenced the case by filing

a petition for relief under chapter 7 of the Bankruptcy Code.

       3.     On November 18, 2019, the Valks filed their Motion for Examination Under

Bankruptcy Rule 2004 of Donald R. Triplett, Jr. [Docket No. 50] (the “Motion for 2004

Examination”) pursuant to which they sought documents from Triplett and to depose Triplett in

connection with certain fraudulent conduct that Creditors believe Triplett committed.

       4.     On January 28, 2020, the Court heard the Valks’ Motion for 2004 Examination, as

well as Triplett’s Objection to Motion for Rule 2004 Examination; Objection to Motion to Extend

Deadline for Filing Complaints Under 11 U.S.C. §§ 523 & 727; and various objections to the

joinders filed by Haltom and Black (the “January Hearing”). At the January Hearing, the Court

ruled in favor of the Valks on their Motion for 2004 Examination, and ruled the Creditors were

entitled to examine Triplett for a total of ten (10) hours.

       5.     On February 3, 2020, in conformity with its rulings from the January Hearing, the

Court signed that certain Order Granting Creditors Shawn Valk and Ron Valk’s Motion for




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                         PAGE 2 OF 14
 Case 19-42570       Doc 171      Filed 09/29/20 Entered 09/29/20 15:58:23             Desc Main
                                  Document      Page 3 of 14



Examination Under Bankruptcy Rule 2004 of Donald R. Triplett, Jr. [Docket No. 99] (the “2004

Order”), wherein the Court ordered Triplett, among other directives, to: (i) to appear for his 2004

exam for ten (10) hours; (ii) “take any reasonable actions necessary for the Valks, Haltom, and

Black to obtain certain documents identified in Exhibit ‘A,’” attached to the 2004 Order; and (iii)

“produce any documents identified on said Exhibit ‘A’” that were in his possession or control and

had not yet been produced to the Creditors. Thus, Triplett was ordered by this Court to: (i) produce

identified documents in his possession and control; and (ii) take reasonable action to assist

Creditors to obtain the identified documents not in his possession or control.

       6.     On February 28, 2020, the Creditors filed that certain Emergency Motion for Second

Extension of Deadline for Filing Complaints Under 11 U.S.C. §§ 523 & 727 (“Second Emergency

Motion”) due to Triplett’s failure to comply with the 2004 Order, and specifically for refusing to

provide Creditors with all of his associated financial account information and the documents and

records identified in Exhibit “A” attached to the 2004 Order.

       7.     On March 5, 2020, the Court heard the Second Emergency Motion (“Second

Emergency Hearing”). Triplett did not show up at the Second Emergency Hearing, as previously

ordered by the Court. At the Second Emergency Hearing, the Court ruled in favor of Creditors,

ruling that Creditors were entitled to depose and examine Triplett for “as long as it takes.”

       8.     The Court requested Creditors to submit a conforming order, which the Creditors

did. See Docket No. 112. On March 16, 2020, and in conformity with its rulings at the Second

Emergency Hearing, the Court signed that certain Order Granting Creditors’ Emergency Motion

for Second Extension of Deadline for Filing Complaints Under 11 U.S.C. §§ 523 & 727 [Docket

No. 113] (“Second Order”). A true and correct copy of the Second Order is attached hereto as

Exhibit 1 and incorporated herein by reference. The Second Order states, in pertinent part, as




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                          PAGE 3 OF 14
 Case 19-42570        Doc 171       Filed 09/29/20 Entered 09/29/20 15:58:23            Desc Main
                                    Document      Page 4 of 14



follows:

       Triplett shall produce to Creditors by no later than March 19, 2020 at 5:00 p.m.
       CST, all documents materials, and information requested by Creditors, and which
       are identified in Exhibit “A” attached to the Court’s Order Granting Creditors
       Shawn Valk and Ron Valk’s Motion for Examination Under Bankruptcy Rule 2004
       of Donald R. Triplett, Jr. (“2004 Order”). Triplett’s failure to produce the
       documents, materials, and information requested by Creditors, as well as identified
       in Exhibit A to the 2004 Order, on or before March 19, 2020 at 5:00 p.m., shall
       constitute a violation of the 2004 Order and this Order.

Second Order ¶ 4.

       9.     On May 18 & 19, 2020, Triplett appeared, via Zoom, for his 2004 examination and

deposition. A copy of the relevant portions of Triplett’s deposition transcript from May 18, 2020,

is attached hereto as Exhibit 2 and incorporated herein by reference. A copy of the relevant

portions of Triplett’s deposition transcript from May 19, 2020, is attached hereto as Exhibit 3 and

incorporated herein by reference.

       10.    On June 2, 2020, after Triplett refused to allow Creditors to complete his 2004

examination and deposition, Creditors filed Creditors’ Motion to Compel Completion of 2004

Examination of Debtor which was granted by the Court on July 21, 2020. See Docket Nos. 124,

152.

       11.    On August 8, 2020, Creditors completed, via Zoom, Triplett’s 2004 examination and

deposition. A copy of the relevant portions of Triplett’s deposition transcript from August 8, 2020

is attached hereto as Exhibit 4 and incorporated herein by reference.

       12.    During the 2004 examination, Triplett confirmed he had taken no actions and made

no inquiries, after the January Hearing occurred, to procure the financial information and records

requested by the Creditors and ordered by this Court. See Ex. 2, p. 32:03 – 34:17. In fact, Triplett

testified that he found it “unreasonable” to call the financial institutions he has banked with to get

full account numbers and other account information for each of his accounts. Id. at p. 39:11 –


CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                           PAGE 4 OF 14
 Case 19-42570        Doc 171      Filed 09/29/20 Entered 09/29/20 15:58:23              Desc Main
                                   Document      Page 5 of 14



40:11; 42:07-22; and 44:05-09 (emphasis added). Moreover, when asked if there were any

financial institutions he failed to provide on the incomplete spreadsheets he created prior to filing

bankruptcy, Triplett replied, “I have a lot of accounts. So I don’t know.” Id. at p. 40:06-11. When

asked about undisclosed, credit card processing accounts used to accept payments for his and

Copper Creek Distributors, Inc.’s (“Copper Creek”) business transactions, Triplett confirmed he

had a Venmo account and PayPal account, but failed to produce them. See Ex. 3, p. 294:23 –

295:01; 364:22 – 365:07; and 367:11 – 368:09.

       13.    Further, despite the 2004 Order and Second Order (collectively, the “Orders”)

requiring Triplett to produce tax returns, 1099s, W-2s, K-1s, and other tax filings, Triplett only

produced a copy of his unsigned 2016 tax return and a copy of his 2017 tax return, without an

accompanying proof of filing. Id. at p. 270:08 – 271:06.

       14.    Additionally, during the 2004 examination it was brought to Triplett’s attention that

he failed to produce several requested documents. Thereafter, Triplett specifically agreed to

produce several relevant documents in his control, including, but not limited to, the Articles of

Incorporation for DFW Design (Ex. 2, p. 22:1-10), his resignation letter to Copper Creek (Ex. 4,

p. 614:21-23), the proof of filing for his 2017 tax returns (Ex. 3, p. 227:12 – 229:14), his Copper

Creek 1099s (Ex. 4, p. 618:1-3), and his Paypal and Venmo account statements (Ex. 4, p. 618:1-

3; Ex. 3, p. 363: 8-19). Triplett acknowledged he was in possession of and promised to produce

the computer that contained financial records of his and that of his affiliates, but has allegedly been

wiped clean by Triplett’s former accountant, Sonia Paleo. See Ex. 2, p. 87-88. As of the filing of

this Motion, Triplett has failed to produce even a single one of these items.

       15.    Further disregarding this Court’s Orders, Triplett admitted during his 2004

examination that he failed to take reasonable action to produce any of the documents described




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                            PAGE 5 OF 14
 Case 19-42570        Doc 171      Filed 09/29/20 Entered 09/29/20 15:58:23          Desc Main
                                   Document      Page 6 of 14



herein. Id. at p. 53:11-25. Even a task as simple as making a phone call to procure documents only

Triplett had access to was too “unreasonable” according to Triplett. Id. at 34:18-36:07; 38:17-

40:05.

         16.   Despite Creditors’ multiple attempts to obtain the documents this Court ordered

Triplett to produce, Triplett has failed to produce multiple documents in his possession, failed to

take reasonable action to obtain documents, and failed to produce documents he agreed to produce

under oath, all in direct disregard to this Court’s Orders.

                                     RELIEF REQUESTED

         17.   By this Motion, Creditors request the Court compel Triplett to assist Creditors in

obtaining necessary and relevant documents by contacting the appropriate entity to obtain such

documents. Creditors also request the Court compel Triplett to produce the following documents

and records:

               A. PayPal Account Statements/Transaction Statements for Triplett, DFW
                  Design, and Preferred Platinum Construction;

               B. Venmo Account Statements/Transaction Statements for Triplett, DFW
                  Design, and Preferred Platinum Construction;

               C. The letter of resignation Triplett procured to Copper Creek Distributors,
                  Inc. or any other correspondence related to Triplett’s resignation from
                  Copper Creek Distributors, Inc.;

               D. The Articles of Incorporation for Preferred Platinum Construction;

               E. The proof of filing for Triplett’s 2017 tax return;

               F. A signed copy of Triplett’s 2016 tax return; and

               G. The computer that Triplett alleges was wiped clean prior to filing
                  bankruptcy containing a majority of the relevant documents and records
                  related to Triplett and his affiliates.

         18.   Creditors also request that monetary sanctions be ordered against Triplett for each




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                        PAGE 6 OF 14
 Case 19-42570       Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23            Desc Main
                                 Document      Page 7 of 14



day he fails to comply with the Orders.

                             BASIS FOR RELIEF REQUESTED

A.     Motion to Compel.

       19.    Rule 37, which is made applicable to this proceeding pursuant to Rule 7037 of the

Federal Rules of Bankruptcy Procedure, provides “[o]n notice to other parties and all affected

persons, a party may move for an order compelling disclosure of discovery.” FED. R. CIV. P.

37(a)(1). In determining whether to grant relief to the moving party, a court has “broad discretion

in all discovery matters, and such discretion will not be disturbed ordinarily unless there are

unusual circumstances showing a clear abuse.” Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d

841, 855 (5th Cir. 2000) (citing to Wyatt v. Kaplan, 686 F.2d 276, 283 (5th Cir. 1982)) (internal

quotation marks omitted); see also Smith v. DeTar Hosp. LLC, 2011 U.S. Dist. LEXIS 144003,

2011 WL 6217497, at *1, *2 (S.D. Tex. Dec. 4, 2011). The party seeking to compel discovery has

the burden of demonstrating that the discovery sought falls within the scope of discovery as

provided by Rule 26. Smith, 2011 U.S. Dist. LEXIS 144003, at *2.

       20.    As stated above, the Court issued the 2004 Order on February 3, 2020, which

required that Triplett produce “any documents identified. . . that are in his possession or control

and have not yet been produced to the Valks, Haltom, and Black.” See 2004 Order. Attached to

the 2004 Order was “Exhibit A,” which specified each document type that Triplett was required

to produce.

       21.    During the 2004 examination and deposition, Triplett, on several occasions,

admitted to having requested documents in his possession that he has failed to produce. When

Creditors asked Triplett why they have not received those documents, Triplett promised to produce

them. However, over a month and a half has passed since the conclusion of the 2004 examination




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                        PAGE 7 OF 14
 Case 19-42570        Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23             Desc Main
                                  Document      Page 8 of 14



and Triplett has still failed to provide the requested and ordered information.

       22.    More specifically, Triplett admitted to possessing and promised to produce his: (i)

Resignation Letter to Copper Creek (Ex. 4, p. 614:21-23); (ii) proof of filing for his 2017 Tax

Return (Ex. 4, p. 608:04-11); (iii) his 2019 1099 from Copper Creek (Ex. 4, p. 531:01-04); (iv) the

Articles of Incorporation for DFW Design which are located in “a book on a shelf in [his]

bedroom” (Ex. 1, p. 22:02-04); and (v) his PayPal and Venmo account statements (Ex. 4, p. 618:01-

03; Ex. 3, p. 363:08-19).

       23.    Most importantly, Triplett admitted to possessing and promised to produce a

computer which likely contains key and relevant records of Triplett and his affiliates. See Ex. 1, p.

88:13-18. Triplett claims these critical documents were stored on this computer but have since

been lost. Id. at p. 86:16-21. However, Triplett admitted that he never attempted to recover these

documents or perform a forensic examination on the computer. Id. at p. 88:03-05.

       24.    This Court’s Orders made it very clear to Triplett which documents he needed to

produce. Specifically, the 2004 Order plainly states that Triplett was to “produce any documents.

. . that are in his possession or control that have not yet been produced to [Creditors].” See 2004

Order ¶ 7. Nowhere in the 2004 Order did it state that Triplett’s production of documents was

contingent upon the happening of a certain event. Yet, when admitting to possessing certain

documents and subsequently confronted as to why such documents were never given to Creditors,

Triplett replies with either excuses as why he did not think the documents were included in the

Orders or claims he simply forgot about the existence of the document. Ex. 3, p. 363:08-19.

       25.    For example, the 2004 Order required Triplett to produce his 1099’s “for the period

of 2015 to the present and any extensions for any years for which returns have not been filed.” See

2004 Order ¶ 1. However, Triplett clearly admitted he was in possession of his 2019 1099 from




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                          PAGE 8 OF 14
 Case 19-42570        Doc 171      Filed 09/29/20 Entered 09/29/20 15:58:23              Desc Main
                                   Document      Page 9 of 14



Copper Creek, but did not provide it claiming he was not required to produce this document until

he filed his 2019 tax return. Ex. 4, p. 606:20 - 608:10. Nowhere in the 2004 Order does it state

that Triplett need not produce relevant documents until he files his 2019 tax return.

       26.    Triplett was also ordered to produce, “[a]ll documents of any financial institution

where Triplett deposited checks or money received from any person or entity during the time

period from 9/19/15 through 9/19/2019. . . .” Yet, during the 2004 examination Triplett was

confronted as to why his Venmo account was never disclosed and his reply was that he “just forgot

about it.” Ex. 3, 363:16-363:20.

       27.    Furthermore, Triplett failed to exercise due diligence or good faith in obtaining the

discovery requested by Creditors. The 2004 Order plainly states that Triplett is to “take any

reasonable actions necessary” for the Creditors to obtain the requested documents. See 2004 Order.

However, Triplett stated that he has so many bank accounts he cannot remember them all, or ever

remember at which financial institutions he has banked. Ex. 1, p. 40:9-11. Despite his memory

loss, he refused to call any bank or other financial institution to determine how many financial

accounts he may have, leaving Creditors to blindly search for such information. Id. at p. 33:17-

35:21. Triplett also stated that he only produced documents physically in his possession because

it is “not reasonable” for him to pick up a telephone and call the appropriate entity to obtain any

of the requested documents. Id. at p. 33:17-35:21; 52:15-54:10. In fact, Triplett specifically stated

“I find that for me to spend my time, when I’m trying to make a living, to spend hours and

hours and hours searching for information that I don’t readily have, yes. I find that to be

unreasonable.” Id. at p. 40:02-05 (emphasis added). As such, Triplett failed to call the IRS to

obtain a proof of filing for his 2017 tax return (Ex. 1 at p. 53:21-23), he failed to call any financial

institutions to obtain the requested financial documents or determine the number of accounts he




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                             PAGE 9 OF 14
 Case 19-42570        Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23              Desc Main
                                  Document      Page 10 of 14



has open (Ex. 1 at p. 33:17-35:21), he failed to call his accountant to obtain a signed copy of his

2016 tax documents (Ex. 1 at p. 53:24-54:03), and he failed to call any other entities that may have

had possession of documents relevant to this proceeding.

       28.    Not only did Triplett promise under oath to provide the previously referenced

documents and computer, each of these documents were also ordered to be produced by this Court.

The discovery described herein is crucial in aiding Creditors in determining whether Triplett truly

faces the financial hardships he is portraying in his bankruptcy proceeding. Because of the grave

importance of these documents as well as the information contained on Triplett’s computer,

Creditors have made several attempts to obtain such, but are still left empty-handed.

       29.    Creditors respectfully request that this Motion be granted in its entirety and Triplett

be compelled to produce the documents and computer he admitted to possessing during his 2004

examination and deposition. Creditors further request that Triplett be required to assist Creditors

in their quest for other such relevant documentation by contacting the appropriate entities to obtain

possession of the ordered documents.

B.     Request for Sanctions.

       30.    Bankruptcy Rule 9014 makes Bankruptcy Rule 7037, entitled “Failure to Make

Discovery: Sanctions,” applicable in contested matters raised by motion, which include motions

for examination under Bankruptcy Rule 2004.

       31.    Sanctions for failing to comply with a discovery order are available under Rule 37

of the Federal Rules of Civil Procedure, which require “an order compelling discovery, a willful

violation of that order, and prejudice to the other party.” Chrysler Corp. v. Carey, 186 F.3d 1016,

1019 (8th Cir. 1999). When a party fails to obey an order to provide or permit discovery. . . the

court where the action is pending may issue further just orders, which may include “(vii) treating




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                         PAGE 10 OF 14
 Case 19-42570       Doc 171      Filed 09/29/20 Entered 09/29/20 15:58:23            Desc Main
                                  Document      Page 11 of 14



as contempt of court the failure to obey any order except an order to submit to a physical or mental

examination.” FED. R. CIV. P. 37(b)(2)(A)(ii)(vii). The sanction imposed must be fair and tailored

to the issue raised by the discovery order. Keefer v. Provident Life & Accident Ins. Co., 238 F.3d

937, 941 (8th Cir. 2000).

       32.    Over 48 days have passed since the conclusion of the 2004 examination and over

238 days have passed since Triplett was initially ordered by this Court to produce the requested

information. As such, Triplett’s continued failure to produce discovery is inexcusable.

       33.    Even assuming Triplett forgot about the existence of certain documents or merely

misunderstood the extent of this Court’s Orders, he has had over 40 days to produce the discovery

he promised to furnish during his 2004 examination, and still Creditors have received nothing.

Such actions go beyond mere forgetfulness and amount to a direct and blatant disregard for this

Court’s Orders.

       34.    Since February, Triplett has failed to comply with Court Orders while Creditors have

continued to press for required documents without any assistance from Triplett. Triplett’s behavior

demonstrates that he believes this Court’s Orders are mere suggestions, of which compliance is

simply an option. It is apparent that he believes he is above this Court, the United States

Bankruptcy Code, and the law in general. Therefore, Creditors request that this Court impose an

appropriate monetary sanction on Triplett in the amount of $50.00 for each day he has failed to

comply with this Court’s Orders and each day he continues to fail to comply with the Orders.

                                     ATTORNEYS’ FEES

       35.    Creditors have incurred attorneys’ fees as a result of filing this Motion and due to

Debtor’s failure to follow this Court’s Orders. Debtor unjustifiably failed to produce the

documents and computer he promised to produce and was required, by Court Order, to produce.




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                        PAGE 11 OF 14
 Case 19-42570        Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23             Desc Main
                                  Document      Page 12 of 14



Creditors were forced to incur attorneys’ fees and costs in seeking to obtain same without Triplett’s

cooperation. Accordingly, Creditors are entitled to recover the reasonable and necessary attorneys’

fees incurred in connection with this Motion pursuant to Rule 37(b)(2)(C) of the Federal Rules of

Civil Procedure.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, creditors Shawn Valk and Ronald Valk, pray

that the Court grant the requested relief and enter an order compelling Debtor Donald R. Triplett,

Jr. to produce his Resignation Letter to Copper Creek, proof of filing for his 2017 Tax Return, a

signed copy of his 2016 tax return, his 2019 1099 from Copper Creek, the Articles of Incorporation

for Preferred Platinum, the computer which likely contains records of DFW Design & Remodeling,

his PayPal and Venmo account statements, and any other relevant information described herein

that Triplett may have in his possession by no later than October 15, 2020 at 9:00 a.m. Creditors

further pray that Triplett be required to assist Creditors in obtaining discovery, that the Court

impose monetary sanctions on Triplett in the amount of $50.00 for each day he has failed to comply

with this Court’s Orders, any other sanction that this Court deems necessary, and for such other

relief to which Creditors may be justly entitled.




                   [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                         PAGE 12 OF 14
 Case 19-42570      Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23         Desc Main
                                Document      Page 13 of 14



 Dated: September 29, 2020.                       Respectfully submitted,

                                                  /s/ Brandon J. Tittle
                                                  Brandon J. Tittle
                                                  Texas Bar No. 24090436
                                                  GLAST, PHILLIPS & MURRAY, P.C.
                                                  14801 Quorum Drive, Suite 500
                                                  Dallas, Texas 75254
                                                  Telephone: 972.419.8300
                                                  Facsimile: 972.419.8329
                                                  Email: btittle@gpm-law.com

                                                  - and -

                                                  HOLMES FIRM, PC

                                                  Ronald L. Holmes
                                                  Texas Bar No. 09908450
                                                  John David Reed
                                                  Texas Bar No. 24075423
                                                  14911 Quorum Drive Suite 340
                                                  Dallas, Texas 75254
                                                  Telephone: 469.916.7700
                                                  Email: ron@theholmesfirm.com
                                                  Email: jd@theholmesfirm.com

                                                  ATTORNEYS FOR THE CREDITORS




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                  PAGE 13 OF 14
 Case 19-42570      Doc 171     Filed 09/29/20 Entered 09/29/20 15:58:23        Desc Main
                                Document      Page 14 of 14



                             CERTIFICATE OF SERVICE

        The undersigned certifies that on September 29, 2020, a true and correct copy of the
foregoing instrument was served on all counsel of record, via email and by ECF email upon all
parties of record accepting such service, pursuant to the Federal Rules of Civil Procedure.

 David R. Gibson
 15400 Knoll Trail Dr.
 Suite 320
 Dallas, Texas 75248
 817-769-4044
 david.gibson@gibsonlawgroup.com

 Joyce W. Lindauer
 12720 Hillcrest Road
 Suite 625
 Dallas, Texas 75230
 972-503-4033
 joyce@joycelindauer.com

 COUNSEL FOR THE
 DEFENDANT/DEBTOR

                                             /s/ Brandon Tittle
                                            Brandon Tittle




CREDITORS’ MOTION TO COMPEL DISCOVERY AND REQUEST FOR SANCTIONS                  PAGE 14 OF 14
